United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1816
                                    ___________

Robert Bradley, Jr.,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Ashberry Park Apartments; Little Rock *
Police Department,                    *    [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: July 22, 2004
                                 Filed: July 28, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Bradley, Jr. appeals the district court’s1 preservice dismissal of his 42
U.S.C. § 1983 complaint for lack of subject matter jurisdiction. After de novo
review, see Cedar Rapids Cellular Tel., L.P. v. Miller, 280 F.3d 874, 878 (8th Cir.
2002), we conclude the district court correctly determined that Bradley did not plead
facts establishing either federal question or diversity jurisdiction.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.